No. 99-50716
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 99-50716
                           Summary Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

JUAN JARAMILLO; JOSÉ LUIS JARAMILLO,

                                            Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                     USDC No. SA-98-CR-275-2
                       --------------------
                           July 3, 2000
Before REAVLEY, JOLLY, and SMITH, Circuit Judges.

PER CURIAM:*

     Juan and José Luis Jaramillo appeal their convictions on

various drug-trafficking charges.    Each contends solely that the

evidence was insufficient to support his convictions.      We have

reviewed the record and the briefs of the parties.       Viewing the

evidence and all reasonable inferences to be drawn from it in the

light most favorable to the jury’s verdict, the evidence was

sufficient to support both defendants’ convictions.       See United

States v. Gourley, 168 F.3d 165, 168-69 (5th Cir.), cert. denied,

120 S. Ct. 72 (1999).

     AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.